DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 12/23/2020
Claims 1, 13-16 and 19 have been amended
Claims 1, 13 and 19 are independent
Claims 1-20 are pending

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered. 
With regards to 35 USC 112(a) rejection on Claim 16.  Since the Claim is now amended, the 35 USC 112(a) rejection has been withdrawn.
With regards to Claims 13-20, Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gao et al. (U.S. Patent Publication Number 2020/0357096 A1) as detailed in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogels et al. (U.S. Patent Publication Number 2019/0304068 A1) in view of Gao et al. (U.S. Patent Publication Number 2020/0357096 A1)

Regarding Claim 13, Vogels discloses an image capturing device (Fig 4A and 4B and Fig 8A&8B) comprising:
an image sensor (Fig 4A – input image 410) configured to capture a first frame, a second frame, and a third frame (Fig 5A – sequence of frames 510);
a spatial denoiser configured to individually denoise the first frame, the second frame, and the third frame (In Fig 4A and in ¶0106 - ¶0108 Vogels discloses spatial feature extractor in the single frame denoiser) using a noise map that is based on additive white Gaussian noise (AWGN);
a motion estimator configured to:
detect an object in each of the first frame, the second frame, the third frame (Fig 5A – spatial feature extractor; and in ¶0116 - ¶0120 Vogel discloses about performing motion warping on the spatial features extracted from each frame);
estimate a motion of the object (Fig 24 shows systems that implement or incorporate this in various embodiments); and
apply a transformation to each of the first frame, the second frame, and the third frame, wherein the transformation is based on the estimated motion (Fig 5A, ¶0115 - ¶0118 where Vogels discloses the use of 1x1 convolution layer 552);
a processor (Fig 3 – preprocessing 320 and reconstruction 340) configured to concatenate the first frame, the second frame, and the third frame to obtain a concatenated frame (In ¶0116 Vogels discloses that the warped spatial features are concatenated and input into a temporal feature extractor 550 and in ¶0117 he further discloses that the concatenated spatial features are passed through the 1x1 convolution layer 552 to bring back to the concatenated information and then fed to the temporal feature extractor); and
a temporal denoiser configured to denoise the concatenated frame and output a denoised frame (In ¶0009 Vogel discloses that the temporal-feature extractor extracts a set of temporal features from the concatenated sets of spatial features and a denoised frame corresponding to the center frame is reconstructed based on the temporal features).
Vogels discloses concatenating the images, but fails to clearly disclose using a noise map that is based on additive white Gaussian noise (AWGN).
In a similar endeavor Gao discloses using a noise map that is based on additive white Gaussian noise (AWGN) (In Fig 3 – step 305 and in ¶0046 Gao teaches adding random Gaussian noise in step 305 to the low resolution image 306). 
Vogels and Gao are combinable because all are about temporal “denoising” image frames.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add random Gaussian noise to a low resolution image as taught by Gao in the imaging device disclosed by Vogels. 
The suggestion/motivation for doing so would have been to “generate super-resolution images and to generate denoised images” as disclosed by Gao in ¶0010.
Therefore it would have been obvious to combine Vogels and Gao to obtain the invention as specified in amended claim 1.

Regarding Claim 14, Vogels in view of Gao discloses wherein the spatial denoiser is further configured (Vogels: In ¶0012 Vogels discloses sampling map prediction neural network that is coupled to a denoiser to take a noisy image and generate a sampling map) to apply an adaptive moment estimation algorithm to minimize a loss function (Vogels: Vogels discloses this in ¶0063 - ¶0066 where he discloses about minimizing a cost or loss function and using training after a model is optimized.).

Regarding Claim 15, Vogels in view of Gao discloses wherein the temporal denoiser is further configured to (Vogels: Fig 14 – sampling map predictor 1430 and in ¶0197 Vogels explains that the denoiser in Fig 4A and 5A may take a noisy image 1412 and in ¶0198 Vogels discloses sampling map predictor 1430).

Regarding Claim 16, Vogels in view of Gao discloses further wherein the temporal denoiser is configured to estimate an optical flow between the first frame, the second frame, and the third frame (Vogels: In ¶0111 Vogels discloses that once the denoiser 400 has been initially trained, the parameters may be “frozen” and the denoiser may be subsequently adapted for a new training. And in ¶0116 he discloses that the spatial features extracted from each frame are motion-warped at 540 using motion vectors obtained either from the renderer or computed using optical flow).

Regarding Claim 17, Vogels in view of Gao discloses wherein the spatial denoiser comprises a convolutional layer, an activation layer, and a normalization layer (Vogels : In ¶0115 Vogels discloses that the spatial feature extractor 530 is similar to the spatial feature extractor 430 disclosed in ¶0109 where he discloses about the convolution layer coupled by a ReLU). 

Regarding Claim 18, Vogels in view of Gao discloses wherein the temporal denoiser comprises a convolutional layer, an activation layer, and a normalization layer (Vogels : In ¶0115 Vogels discloses that the spatial feature extractor 530 is similar to the spatial feature extractor 430 disclosed in ¶0109 where he discloses about the convolution layer coupled by a ReLU). 

Regarding Claim 19, this claim has limitations parallel to Claim 13.  Claim 19 is rejected on the same grounds as Claim 13.

Regarding Claim 20, Vogels in view of Gao discloses wherein the temporal denoiser is trained using an output of the spatial denoiser training (Vogels: In ¶0105 Vogels discloses that the architecture includes reusing trained components; ¶0110 - ¶0111).
Allowable Subject Matter
Claims 1-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698